COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                '

                                                '             No. 08-13-00064-CV
 IN RE: CATHOLIC DIOCESE OF EL
 PASO (SAN LORENZO CHURCH),                     '        AN ORIGINAL PROCEEDING
                                                                IN MANDAMUS
                          Relator.              '

                                                '

                                                '


                                          ORDER
       The Court has considered the Real Parties in Interest Rita Porter, Dawone Porter,

Armando Gutierrez, Yvonne Gutierrez, Amanda Gutierrez, Armando Gutierrez, Patty Gordon

and Dylon Gordon’s Motion to Consolidate Original Proceedings and Pending Appeal, and

concludes the motion should be GRANTED. The above styled and numbered cause shall be

consolidated with cause number 08-13-00061-CV, styled In Re: Heritage Operating, L.P., and

cause number 08-13-00002-CV, styled Rita Porter, Individually & as Mother & Next Friend of

Dawone Porter, a Minor & Patty Gordon, Individually & as Next Friend of Dylon Gordon, a

Minor, Armando & Yvonne Gutierrez, Individually and as Parents & Next Friend of Armando &

Amanda Gutierrez v. Heritage Operating, LP, a/k/a Denman Propane and Catholic Diocese of

El Paso (San Lorenzo Church) for purposes of oral argument only.

       IT IS SO ORDERED this 10th day of May, 2013.


                                            PER CURIAM

Before McClure, CJ, Rivera and Rodriguez, JJ.